342 F.2d 996
65-1 USTC  P 9340
C. G. WILLIS, INCORPORATED, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14997.
United States Court of Appeals Third Circuit.
Argued April 5, 1965.Decided April 9, 1965.

David P. Brown, Jr., Philadelphia, Pa.  (Andrew B. Young, George Chimples, Philadelphia, Pa., Stradley, Ronon, Stevens & Young, Philadelphia, Pa., of counsel, on the brief), for petitioner.
Mark S. Rothman, Dept. of Justice, Tax Division, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attorneys, Department partment of Justice, Washington, D.C., on the brief), for respondent.
Before GANEY and FREEDMAN, Circuit Judges, and KIRKPATRICK, District judge.
PER CURIAM.


1
A review of the record in this case does not disclose that the findings made by the Tax Court were clearly erroneous.  The decision of the Tax Court will be affirmed, 41 T.C. 468.